 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNIK, SR.,                              No. 2:19-cv-1941 TLN DB PS
12                      Plaintiff,
13           v.                                         ORDER
14    KANHAIYA, LLC dba HOLIDAY INN
      REDDING,
15

16                      Defendant.
17

18          Plaintiff Peter Strojnik is proceeding in this action pro se. This matter was referred to the

19   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Defendant has

20   filed an answer.

21          Good cause appearing, IT IS ORDERED that:

22          1. A Status (Pretrial Scheduling) Conference is set for Friday, January 31, 2020, at

23   10:00 a.m. at the United States District Court, 501 I Street, Sacramento, California, in Courtroom

24   No. 27 before the undersigned.

25          2. All parties are required to appear at the Status Conference, either by counsel or, if

26   proceeding in propria persona, on his or her own behalf. Any party may appear at the status

27   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the

28   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours
                                                       1
 1   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a

 2   cellphone.

 3          3. Plaintiff shall file and serve a status report on or before January 17, 2020, and

 4   defendant shall file and serve a status report on or before January 24, 2020. Each party’s status

 5   report shall address all of the following matters:

 6                  a.      Progress of service of process;

 7                  b.      Possible joinder of additional parties;

 8                  c.      Possible amendment of the pleadings;

 9                  d.      Jurisdiction and venue;

10                  e.      Anticipated motions and the scheduling thereof;

11                  f.      Anticipated discovery and the scheduling thereof, including
                            disclosure of expert witnesses;
12
                    g.      Future proceedings, including the setting of appropriate cut-off
13                          dates for discovery and for law and motion, and the scheduling of a
                            final pretrial conference and trial;
14
                    h.      Modification of standard pretrial procedures specified by the rules
15                          due to the relative simplicity or complexity of the action;
16                  i.      Whether the case is related to any other case, including matters in
                            bankruptcy;
17
                    j.      Whether the parties will stipulate to the magistrate judge assigned
18                          to this matter acting as settlement judge, waiving any
                            disqualification by virtue of her so acting, or whether they prefer to
19                          have a Settlement Conference before another magistrate judge;
20                  k.      Whether the parties intend to consent to proceed before a United
                            States Magistrate Judge; and
21
                    l.      Any other matters that may aid in the just and expeditious
22                          disposition of this action.
23          4. The parties are cautioned that failure to file a status report or failure to appear at the

24   status conference may result in an order imposing an appropriate sanction. See Local Rules 110

25   and 183.

26   DATED: December 27, 2019                       /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
27

28
                                                          2
